COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 IN RE: MIDLAND FUNDING LLC,                     §           No. 08-16-00078-CV

                       Relator.                  §       AN ORIGINAL PROCEEDING

                                                 §            IN MANDAMUS

                                              §
                                            ORDER

       The Court has this day considered the Relator’s motion for emergency stay and concludes

the motion should be GRANTED. Therefore, the County Court at Law No. 5 is directed to stay

all proceedings in cause number 2014-CCV-01226, styled Miguel Marquez v. Midland Funding

LLC (originally styled Midland Funding LLC v. Miguel Marquez), pending disposition of this

original proceeding or further order of this Court.

       IT IS SO ORDERED this 26th day of April, 2016.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.